United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION HOSPITAL,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-130
Issued: July 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2006 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated April 28 and May 3, 2006, adjudicating her schedule
award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 14 percent permanent impairment
of her left lower extremity; and (2) whether the Office properly denied her request to participate
in the selection of the impartial medical specialist.
FACTUAL HISTORY
On April 9, 1998 appellant, then a 51-year-old psychiatric nurse assistant, filed a
traumatic injury claim alleging that she sustained an injury when she slipped on a wet floor and
fell to her knees. The Office accepted her claim for a lumbosacral sprain and a left knee sprain.

On July 10, 1998 appellant underwent a partial medial meniscectomy. She was released to
return to work without restrictions as of October 22, 1998. On May 18, 2001 appellant filed a
claim for a schedule award.
On March 7, 2001 Dr. David Weiss, an osteopathic specialist in orthopedic medicine,
provided findings on physical examination and stated:
“[Appellant] [has] left knee pain and stiffness daily in nature that waxes and
wanes. She notes swelling of the left knee ….
“[Appellant] is unemployed. She notes [that] working increases the pain
involving her left wrist and left knee. [Appellant] notes difficulty performing
household duties of cooking, cleaning, vacuuming and shopping. Posturally, she
notes difficulties with walking and climbing stairs. [Appellant] notes difficulties
performing movements of kneeling and squatting….
“At present, [appellant] states the pain level on a scale of 0 to 10 is 5/10 in her left
knee…. Prior to the date of the accident, [she] denies having any pain or
difficulties with activities of daily living.
“Gastrocnemius circumference measures 42 cm [centimeters] on the right versus
43 cm on the left.
“Quadriceps circumference at 10 cm above the patella measures 62 cm on the
right versus 60 cm on the left for a 2 cm differential.
“Isolated testing of the gastrocnemius musculature is graded at 4/5 on the left.
Quadriceps testing is graded at 3+/5 on the left.”
***
“Patellofemoral compression produces marked crepitance.”
Dr. Weiss stated that appellant had a 34 percent combined impairment of the left lower
extremity, including 5 percent for left patellofemoral pain and crepitation (arthritis),1 based on
Table 17-31 at page 544 of the A.M.A., Guides,2 17 percent for a Grade 4 motor strength deficit
of the left quadriceps muscle (knee extension),3 based on Table 17-8 at page 532 (muscle

1

Dr. Weiss did not provide cartilage interval (joint space) measurements as shown on x-ray. Cartilage interval
measurements are required for application of Table 17-31. See the American Medical Association, Guides to the
Evaluation of Permanent Impairment, 544, section 17.2h “[a]rthritis.”
2

A.M.A., Guides (5th ed. 2001).

3

A Grade 4 muscle weakness for knee extension equals a 12 percent impairment according to Table 17-8, not 17
percent. A.M.A., Guides 532, Table 17-8.

2

weakness) and 17 percent for a Grade 3 motor strength deficit of the left gastrocnemius muscle
(ankle plantar flexion), based on Table 17-8 at page 532.4
In an August 6, 2001 report, Dr. David Rubinfeld, a Board-certified orthopedic surgeon
and an Office referral physician, provided findings on physical examination and found that
appellant had a two percent impairment of the left lower extremity for a partial meniscectomy.5
He stated:
“Examination of the left knee revealed an arthroscopic scar. Range of motion was
from 0 to 140 degrees (normal). There was no tenderness on palpation. There
was no effusion. No instability was noted.”
***
“Examination of the left ankle revealed a range of motion as follows:
dorsiflexion 20 degrees (normal), plantar flexion 40 degrees (normal), inversion
30 degrees (normal) and eversion 20 degrees (normal). There was no evidence of
swelling or ecchymosis. There was no point tenderness on palpation.”
***
“Motor strength was normal….
“Thigh and leg circumference measurements were equal bilaterally.
“Sensation was intact in the lower extremities bilaterally.”
On December 11, 2001 Dr. Henry Magliato, the Office medical director stated that, based
on the findings of Dr. Weiss and Dr. Rubinfeld, appellant had a 13 percent combined impairment
of the left lower extremity, including 8 percent for 2 cm of quadriceps (thigh) muscle atrophy,
according to Table 17-6 at page 530 of the A.M.A., Guides, 3 percent for 1 cm of gastrocnemius
(calf) muscle atrophy, according to Table 17-6 and 2 percent for a partial medial meniscectomy,
according to Table 17-33 at page 546 (diagnosis-based estimate).6 He stated that Dr. Rubinfeld
failed to include appellant’s muscle atrophy in his impairment rating. The Office medical
director noted that Dr. Weiss included five percent impairment for patella crepitus but only a
knee sprain and meniscus tear were accepted by the Office.

4

The Board notes that the rating methods used by Dr. Weiss in his March 7, 2001 report, muscle strength and
arthritis, cannot be combined, according to Table 17-2, the cross-usage chart, at page 526 of the A.M.A., Guides.
5

Dr. Rubinfeld referenced the fourth edition of the A.M.A., Guides. The applicable edition at the time of his
evaluation was the fifth edition. However, both editions provide for two percent impairment for a partial
meniscectomy. See A.M.A., Guides fifth edition 546, Table 17-33; A.M.A., Guides fourth edition 3/84, Table 64.
6

The Board notes that the rating methods for muscle atrophy and a diagnosis-based estimate cannot be combined
according to the cross-usage chart, Table 17-2 at page 526 of the A.M.A., Guides.

3

On March 23, 2002 the Office granted appellant a schedule award for 37.44 weeks based
on a 13 percent impairment of the left lower extremity at the two-thirds pay rate for an employee
without dependents.
Appellant requested an oral hearing that was held on August 27, 2003. On December 16,
2003 the Office hearing representative found a conflict in the medical opinion evidence between
Dr. Weiss and Dr. Rubinfeld regarding appellant’s left lower extremity impairment. She set
aside the March 23, 2002 decision and remanded the case for referral to an impartial medical
specialist.
On January 9, 2004 appellant asked to participate in the selection of an impartial medical
specialist. She requested the names of three qualified physicians within his geographic area from
which to choose. Appellant stated that the reason for the request was to attempt to assure that
she received an impartial evaluation.
On March 10, 2004 the Office referred appellant to Dr. Robert Dennis, a Board-certified
orthopedic surgeon, in order to resolve the conflict in medical opinion between Dr. Weiss and
Dr. Rubinfeld as to her left lower extremity impairment. In a March 25, 2004 report, Dr. Dennis
provided a review of the medical evidence and physical findings on examination. He diagnosed
a left knee contusion, a left knee sprain with slight medial collateral ligament (MCL) and anterior
cruciate ligament laxity, mild aggravation of degenerative changes in the left knee secondary to
the ligamentous (ACL) laxity, status post partial medial meniscectomy and status post abrasion
chondroplasty of the left knee. Dr. Dennis stated:
“[Appellant] walked up and down the hallway … and pivoted normally. She did
not list or limp in either direction. [Appellant’s] knees were examined, both right
and left, in comparison when she was standing…. When sitting, she easily flexed
her left knee to 90 degrees.
“Examination of the left knee revealed [well-healed] arthroscopic scars. There
was very slight effusion of the knee compared to the opposite side…. There was
mild crepitus on the left knee…. The medial and lateral stability of the left knee
was slightly diminished and there was a slight wobble compared to the other
side…. [T]here was some slight laxity in forward drawer.
“Range of motion of the left knee revealed full extension equal to the opposite
side. There was a slight extension lag and some very slight weakness of the left
quadriceps [muscle], but this could be voluntary in nature. Flexion was possible
110 degrees on the left…. There was no difference in girth. Both quadriceps
[muscles] measured the same. Obviously, found no evidence of gross atrophy
that was definable on physical examination. Both [lower extremities] measured
equally.”
***
“The conditions found on my physical examination today showed slight minimal
dysfunction. In summation, there is very slight loss of motion and some very
slight swelling. Associated with this is the aggravation. There is some
4

ligamentous laxity, which played a role in the acceleration of arthritic changes
that have to be considered very mild, based on her clinical examination; but also
the loss of the meniscus represents some degree of anatomical loss, which is
described in the [A.M.A., Guides], under diagnosed based evaluation.”
***
“[Appellant] has reached maximum … medical improvement. No further
treatment is likely necessary. The arthritis that is noted in the knee is very mild.
It does not functionally affect the range of motion and it does not cause a limp.
The likelihood of requiring further treatment [of the] left knee is essentially
nonexistent….”
***
“There is restriction of motion. About 15 degrees has a slight extension lag, but
can get to full extension. [Appellant] lacks only a few degrees of flexion. She
has a functional range of motion of the knee….”
***
“There is no definable atrophy of the quadriceps [muscle], but some very slight
weakness. There is no sensory loss or ankylosis….”
Dr. Dennis determined that appellant had a 12 percent combined impairment of the left lower
extremity, based on loss of strength of the quadriceps muscle, according to Table 17-8 at page
532 of the A.M.A., Guides, fifth edition (2 percent); ligamentous instability of the medial
collateral and anterior cruciate ligaments of the left knee, according to Table 17-10 at page 537;
loss of meniscus of the left knee and the associated arthritic acceleration of the left knee; and a
total meniscectomy, according to Table 17-33 at page 546.7 He did not provide impairment
percentages for the various impairments, with the exception of two percent for quadriceps
muscle weakness.
On April 5, 2004 Dr. Magliato, the Office medical director, stated that appellant had a
14 percent impairment of the left lower extremity, including 7 percent for slight (mild) laxity of
the ACL and MCL ligaments, according to Table 17-33 at page 5468 of the A.M.A., Guides
(diagnosis-based estimate), 2 percent for a partial meniscectomy, according to Table 17-33 at
page 546 (diagnosis-based estimate) and 5 percent for patellar crepitus, according to Table 17-31

7

Dr. Dennis stated that appellant had undergone arthroscopy and probably a partial medial meniscectomy
in 1978. He stated: “I, therefore, believe that accuracy requires that [she] be given credit for a total meniscectomy
as a result of the 1998 surgery.”
8

Dr. Magliato noted that Dr. Dennis found a two percent impairment for ligament laxity but had used the wrong
table in the A.M.A., Guides, Table 17-10 at page 537, rather than the correct Table 17-33 at page 546.

5

at page 544 (arthritis).9 He stated that the slight weakness of appellant’s quadriceps muscle was
not ratable because Dr. Dennis found no atrophy and there was full extension on range of motion
testing.
On April 21, 2004 the Office granted appellant a schedule award for 2.88 weeks based on
an additional one percent impairment. The Office noted that Dr. Dennis found only a 12 percent
impairment but the Office medical adviser calculated a 14 percent impairment using the
applicable tables from the A.M.A., Guides.
On March 22, 2005 Dr. Weiss stated that, at the time of his March 7, 2001 examination
of appellant, she had a 27 percent combined impairment of the left lower extremity, including
12 percent for a Grade 4 motor strength deficit of the left quadriceps muscle and 17 percent for a
Grade 3 motor strength deficit of the left gastrocnemius muscle, according to Table 17-8 at page
532 of the A.M.A., Guides.
On May 20, 2005 an Office hearing representative remanded the case for further
development of the medical evidence. On July 5, 2005 the Office asked Dr. Dennis to review the
March 22, 2005 report of Dr. Weiss and Dr. Magliato’s April 5, 2004 report. The Office asked
Dr. Dennis to indicate whether he wished to amend his rating of appellant’s left lower extremity
impairment after reviewing this medical evidence. On July 14, 2005 Dr. Dennis stated:
“[M]y physical examination of [appellant] on March 25, 2004 revealed little
significant findings. Based on my March 25, 2004 examination, I came to the
determination, using what I felt were appropriate charts and tables, of the [fifth]
[e]dition of the A.M.A., Guides, that [appellant] had … a 12 [percent] permanent
impairment of the [left] lower extremity.”
***
“[H]aving taken all things into consideration, [appellant] has … a 13 percent
permanent impairment of the left lower extremity. To the extent of this 1
[percent] difference between 12 and 13 percent, I have indeed, modified my
opinion.”
***
“I have reconsidered [my] calculations and believe the appropriate percentage is
13 percent.
“I have considered the report of Dr. Weiss … and cannot find … support for his
conclusions….
“The recent final report of Dr. Weiss does not alter my opinion.”
9

It is unclear how Dr. Magliato found a five percent impairment for patellar (knee) crepitus based on Table 17-31
at page 544 as the only provisions for a five percent impairment of the lower extremity in that table are for the ankle
and foot. Additionally, Dr. Dennis did not provide cartilage interval measurements as shown on x-ray.

6

On August 29, 2005 the Office denied appellant’s claim for more than a 14 percent
impairment of her left lower extremity.
On September 7, 2005 appellant requested a hearing that was held on February 24, 2006.
On November 17, 2005 appellant advised that she had been married since 1976 and was entitled
to the three-fourths pay rate for employees with dependents.
By decision dated April 28, 2006, an Office hearing representative affirmed the
August 29, 2005 decision denying appellant’s claim for more than a 14 percent impairment of
her left lower extremity. He also found that there was no evidence of improper selection of the
impartial medical specialist.
By decision dated May 3, 2006, the Office amended its March 23, 2002 and April 21,
2004 schedule award decisions to correct appellant’s pay rate from two-thirds to the threefourths rate of pay for employees with dependents.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulation11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.12
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.13
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.14 The diagnosis-based method
may be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.15 The functional method is used for conditions when anatomic changes are
difficult to categorize or when functional implications have been documented and includes range
of motion, gait derangement and muscle strength.16 The evaluating physician must determine
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

Id.

13

A.M.A., Guides 525.

14

Id.

15

Id.

16

Id. at 525, Table 17-1.

7

which method best describes the impairment of a specific individual based on patient history and
physical examination.17 When uncertain about which method to use, the evaluator should
calculate the impairment using different alternatives and choose the method or combination of
methods that gives the most clinically accurate impairment rating.18 If more than one method
can be used, the method that provides the higher impairment rating should be adopted.19
Section 8123(a) of the Act provides that, “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
[of Labor] shall appoint a third physician who shall make an examination.”20 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.21
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in his original report.22 However, when the impartial specialist is unable to clarify or
elaborate on his original report or if his supplemental report is also vague, speculative or lacking
in rationale, the Office must submit the case record and a detailed statement of accepted facts to
a second impartial specialist for the purpose of obtaining his rationalized medical opinion on the
issue.23 Unless this procedure is carried out by the Office, the intent of section 8123(a) of the
Act will be circumvented when the impartial specialist’s medical report is insufficient to resolve
the conflict of medical evidence.24
ANALYSIS
The Board finds that this case is not in posture for a decision.
On March 7, 2001 Dr. Weiss determined that appellant had a 34 percent combined
impairment of the left lower extremity. On August 6, 2001 Dr. Rubinfeld found a two percent
impairment. Dr. Magliato applied the findings of Dr. Weiss and Dr. Rubinfeld to the A.M.A,
Guides and found a 13 percent combined impairment of the left lower extremity based on a
diagnosis-based estimate for a partial medial meniscectomy (2 percent) and muscle atrophy of
17

Id. at 548, 555.

18

Id. at 526.

19

Id. at 527, 555.

20

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
21

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

22

Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

23

Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB 673 (1996).

24

Roger W. Griffith, supra note 23; Harold Travis, 30 ECAB 1071 (1979).

8

the quadriceps and gastrocnemius muscles (8 percent and 3 percent, respectively).25 The Office
granted appellant a schedule award based on a 13 percent impairment. Subsequently, the Office
found a conflict in the medical evidence and referred appellant to Dr. Dennis for an independent
medical examination.
On March 25, 2004 Dr. Dennis provided findings on physical examination and
determined that appellant had a 12 percent combined impairment of the left lower extremity,
based on weakness of the quadriceps muscle, according to Table 17-8 at page 532 of the A.M.A.,
Guides; laxity of the medial collateral and ACL of the left knee, according to Table 17-10 at
page 53726; loss of meniscus of the left knee and associated arthritis; and a total meniscectomy,27
according to Table 17-33 at page 546. Dr. Dennis did not provide impairment percentages for
the various impairments, with the exception of two percent for quadriceps muscle weakness.28
Dr. Magliato applied the physical findings of Dr. Dennis to the A.M.A., Guides and stated that
appellant had a 14 percent impairment of the left lower extremity, including 7 percent for mild
laxity of the ACL and MCL ligaments, according to Table 17-33 at page 546 of the A.M.A.,
Guides, 2 percent for a partial meniscectomy, according to Table 17-33 at page 546 and
5 percent for patellar crepitus, according to Table 17-31 at page 544. He stated that the slight
weakness of appellant’s quadriceps muscle was not ratable because Dr. Dennis found no atrophy
and there was full extension on range of motion testing. The Office granted appellant a schedule
award based on an additional one percent impairment.
On March 22, 2005 Dr. Weiss stated that, at the time of his March 7, 2001 examination,
appellant had a 27 percent combined impairment of the left lower extremity, including
12 percent for a Grade 4 muscle weakness of the left quadriceps muscle29 and 17 percent for a
Grade 3 muscle weakness of the left gastrocnemius muscle, based on Table 17-8 at page 532 of
the A.M.A., Guides.
The Office asked Dr. Dennis to review the March 22, 2005 report of Dr. Weiss and
April 5, 2004 report of Dr. Magliato and determine whether he wished to amend his previous
impairment rating. On July 14, 2005 Dr. Dennis stated that his examination of appellant on
March 25, 2004 revealed few significant findings. He used appropriate tables of the fifth edition
of the A.M.A., Guides and found that appellant had a 12 percent impairment of the left lower
extremity. Dr. Dennis stated: “[H]aving taken all things into consideration, [appellant] has … a
25

As noted, the A.M.A., Guides precludes the combination of muscle atrophy and diagnosis-based estimate rating
methods. A.M.A., Guides 526, Table 17-2.
26

As noted, Dr. Dennis should have used Table 17-33 at page 546 for ligament laxity.

27

The Office has accepted only a partial meniscectomy as related to the accepted employment injury.

28

It is unclear how Dr. Dennis determined that appellant had a two percent impairment for quadriceps weakness
based on Table 17-8 at page 532 as there is no provision in that table for a two percent impairment of the lower
extremity, except for extension weakness of the great toe. Impairments for the knee in Table 17-8 range from 12 to
25 percent, depending on the grade of impairment, ranging from Grade 0 to Grade 4. A.M.A., Guides 532, Table
17-8.
29

This is a correction from his earlier statement that a Grade 4 muscle weakness equaled a 17 percent impairment
according to Table 17-8.

9

13 percent permanent impairment of the left lower extremity. To the extent of this 1 percent
difference between 12 and 13 percent, I have indeed, modified my opinion.”
The Board finds that the reports of Dr. Dennis are not entitled to special weight and are
not sufficient to resolve the conflict in the medical opinion evidence as to appellant’s left lower
extremity impairment. In his first impairment rating on March 25, 2004, Dr. Dennis found that
appellant had a 12 percent combined impairment due to muscle weakness of the left quadriceps
muscle, according to Table 17-8 at page 532 of the A.M.A., Guides. Dr. Weiss also noted
quadriceps muscle weakness in his March 7, 2001 and March 22, 2005 reports and referenced
Table 17-8. In his July 5, 2005 report, Dr. Dennis did not address the fact that both he and
Dr. Weiss (in Dr. Weiss’ March 22, 2005 report) determined that appellant had a 12 percent
combined impairment due to left quadriceps muscle weakness according to Table 17-8. He did
not address the fact that Dr. Magliato, in his April 5, 2004 report, dismissed Dr. Dennis’ finding
of impairment due to muscle weakness and did not include this impairment in his determination
that appellant had a 14 percent combined impairment. Dr. Dennis noted in his March 25, 2004
report that appellant had impairment due to arthritis but he did not provide cartilage interval
measurements as shown on an x-ray. He did not address the fact that his March 25, 2004
impairment rating combined impairment due to loss of muscle strength and impairment due to a
diagnosis-based estimate which is not permitted according to the cross-usage chart, Table 17-2 at
page 526 of the A.M.A., Guides.30 Dr. Dennis stated that he had increased his rating of
appellant’s left lower extremity impairment from 12 to 13 percent but he did not provide
sufficient explanation for his change in rating. Due to these deficiencies, Dr. Dennis’ opinion
regarding appellant’s left lower extremity impairment is not entitled to special weight.
Therefore, the conflict in the medical evidence has not been resolved.31
CONCLUSION
The Board finds that this case is not in posture for a decision as to appellant’s left lower
extremity impairment rating. On remand, the Office should refer appellant, together with the
case record and statement of accepted facts, to another Board-certified specialist for an
evaluation of her impairment due to her accepted left knee sprain and partial medial
meniscectomy. After such further development as the Office deems necessary, it should issue an
appropriate decision. Due to the Board’s resolution of the first issue in this case, the second
issue is rendered moot.

30

As noted, Dr. Magliato also erred in his December 11, 2001 report when he combined impairment due to
muscle atrophy and impairment due to a diagnosis-based estimate, which is precluded by Table 17-2.
31

The Board notes that four different impairment rating methods have been used by Drs. Weiss, Rubinfeld,
Magliato, and Dennis: arthritis (Table 17-31), muscle weakness (Table 17-8), diagnosis-based estimates (a partial
medial meniscectomy and ligament laxity) (Table 17-33) and muscle atrophy (Table 17-6). As noted, the A.M.A.,
Guides provides that, if more than one rating method can be used, the method that provides the higher rating should
be adopted. There is no medical report of record that correctly applies the A.M.A., Guides to physical findings on
examination of appellant and explains the choice of rating method(s) with thorough medical rationale.

10

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 3 and April 28, 2006 are set aside and the case remanded for
further action consistent with this decision.
Issued: July 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

